           Case 1:19-cr-00898-PGG Document 27 Filed 05/18/20 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA                                             NOTICE OF INTENT TO
                                                                     REQUEST JUDICIAL
         - against -                                                 REMOVAL

JUAN ALBERTO BRITO,                                                  19 CR 898 (PGG)

                   Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - -X


         NOTICE IS HEREBY GIVEN TO Juan Alberto Brito, and to his attorney of record,

Clay Kaminsky, Esq. that upon conviction of the defendant for a violation of Title 8

United States Code, Sections 1326(a) and (b)(2), the United States of America shall

request that the Court issue a Judicial Order of Removal against the defendant pursuant

to Section 238(c) of the Immigration and Nationality Act of 1952, as amended, 8 U.S.C.

§ 1228(c).

Dated:             New York, New York
                   May 12, 2020
                                                               GEOFFREY S. BERMAN
                                                               United States Attorney
                                                               Southern District of New York


                                                         By:   /s/________________________
                                                               Benjamin Schrier
                                                               Assistant United States Attorney
           Case 1:19-cr-00898-PGG Document 27 Filed 05/18/20 Page 2 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA                                     FACTUAL ALLEGATIONS IN
                                                             SUPPORT OF JUDICIAL
         - against -                                         REMOVAL

JUAN ALBERTO BRITO,                                          19 CR 898 (PGG)

                   Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - -X


         NOTICE IS HEREBY GIVEN TO Juan Alberto Brito, and to his attorney of record,

Clay Kaminsky, Esq., that the United States of America alleges the following facts in

support of the Notice of Intent to Request Judicial Removal:

         1.        The defendant is not a citizen or national of the United States.

         2.        The defendant is a native of the Dominican Republic and a citizen of the

Dominican Republic.

         3.        The defendant was convicted in the New York State Supreme Court, New

York County, of criminal sale of a controlled substance in the third degree, in violation of

New York State Penal Law Section 220.39(1) on or about October 16, 2009.

         4.        The defendant was convicted in the New York State Supreme Court, New

York County, of criminal sale of a controlled substance in the second degree, in

violation of New York State Penal Law Section 220.41(1) on or about July 26, 1996.

         5.        After having been removed from the United States on October 8, 2014, the

defendant entered the United States on or about July 1, 2019, without being admitted or

paroled, or at a time or place other than as designated by the Attorney General.
           Case 1:19-cr-00898-PGG Document 27 Filed 05/18/20 Page 3 of 11



       6.      At the time of sentencing in the instant criminal proceeding, the defendant will

be convicted in this Court for the offense of illegal reentry into the United States in violation

of Title 8, United States Code, Sections 1326(a) and (b)(2).

       7.      A maximum sentence of 20 years’ imprisonment may be imposed for this

offense.

       8.      The defendant is subject to removal pursuant to section 212(a)(2)(A)(i)(II) of

the Immigration and Nationality Act of 1952, as amended (“INA”), 8 U.S.C. §

1182(a)(2)(A)(i)(II), as an alien who has been convicted of, or who admits having committed

acts which constitute the essential elements of, a violation of (or a conspiracy or attempt to

violate) any law or regulation of a State, the United States, or a foreign country relating to a

controlled substance; section 212(a)(6)(A)(i) of the INA, 8 U.S.C. § 1182(a)(6)(A)(i), as an

alien who is present in the United States without being admitted or paroled, or who arrived

in the United States at any time or place than as designated by the Attorney General; and

section 212(a)(9)(C)(i)(II) of the INA; 8 U.S.C. § 1182(a)(9)(C)(i)(II), as an alien who has

been ordered removed under section 235(b)(1), section 240, or any other provision of law,

and who enters or attempts to reenter the United States without being admitted.

       WHEREFORE, pursuant to Section 238(c) of the INA, 8 U.S.C. § 1228(c), the United

States of America requests that the Court order the defendant removed from the

United States to the Dominican Republic.
         Case 1:19-cr-00898-PGG Document 27 Filed 05/18/20 Page 4 of 11



Dated:       New York, New York
             May 12, 2020

                                           GEOFFREY S. BERMAN
                                           United States Attorney
                                           Southern District of New York


                                     By:   /s/________________________
                                           Benjamin Schrier
                                           Assistant United States Attorney
           Case 1:19-cr-00898-PGG Document 27 Filed 05/18/20 Page 5 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA
                                                             ORDER OF
         - against -                                         JUDICIAL REMOVAL

JUAN ALBERTO BRITO,                                          19 CR 898 (PGG)

                   Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - -X


         Upon the application of the United States of America, by Benjamin Schrier, Assistant

United States Attorney, Southern District of New York; upon the Factual Allegations in

Support of Judicial Removal; upon the consent of Juan Alberto Brito and upon all prior

proceedings and submissions in this matter; and full consideration having been given to the

matter set forth herein, the Court finds:

         1.        The defendant is not a citizen or national of the United States.

         2.        The defendant is a native of the Dominican Republic and a citizen of the

Dominican Republic.

         3.        The defendant was convicted in the New York State Supreme Court, New

York County, of criminal sale of a controlled substance in the third degree, in violation of

New York State Penal Law Section 220.39(1) on or about October 16, 2009.

         4.        The defendant was convicted in the New York State Supreme Court, New

York County, of criminal sale of a controlled substance in the second degree, in

violation of New York State Penal Law Section 220.41(1) on or about July 26, 1996.
           Case 1:19-cr-00898-PGG Document 27 Filed 05/18/20 Page 6 of 11



         5.    After having been removed from the United States on October 8, 2014, the

defendant entered the United States on or about July 1, 2019, without being admitted or

paroled, or at a time or place other than as designated by the Attorney General.

         6.    At the time of sentencing in the instant criminal proceeding, the defendant will

be convicted in this Court for the offense of illegal reentry into the United States in violation

of Title 8, United States Code, Sections 1326(a) and (b)(2).

         7.    A maximum sentence of 20 years’ imprisonment may be imposed for this

offense.

         8.    The defendant has waived his right to notice and a hearing under Section

238(c) of the INA, 8 U.S.C. § 1228(c).

         9.    The defendant has waived the opportunity to pursue any and all forms of

relief and protection from removal.

         WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the INA, 8

U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly

upon his release from confinement, or, if the defendant is not sentenced to a term of

imprisonment, promptly upon his sentencing, and that the defendant be ordered removed

to the Dominican Republic.

Dated:         New York, New York
              May 18 2020
               _____,




                                               THE HONORABLE PAUL G. GARDEPHE
                                               UNITED STATES DISTRICT JUDGE
           Case 1:19-cr-00898-PGG Document 27 Filed 05/18/20 Page 7 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA                                            DEFENDANT’S PLEA
                                                                    STATEMENT IN SUPPORT OF
         - against -                                                JUDICIAL REMOVAL

JUAN ALBERTO BRITO,                                                 19 CR 898 (PGG)

                   Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - -X


         JUAN ALBERTO BRITO, defendant in the above-captioned criminal proceeding,

hereby states as follows:

         1.        My true and correct name is Juan Alberto Brito;

         2.        I received a Notice of Intent to Request Judicial Removal (“Notice”), dated

May 12, 2020.            I am the person identified in that document.           I hereby waive my

right, pursuant to Section 238(c)(2)(A) of the Immigration and Nationality Act of

1952, as amended (“INA”), 8 U.S.C. § 1228(c)(2)(A), to have the Notice served upon me

prior to the commencement of the trial or entry of a guilty plea in this case.

         3.        I received the Factual Allegations in Support of Judicial Removal

(“Allegations”), dated May 12, 2020.                         I hereby waive my right, pursuant to

Section 238(c)(2)(B) of the INA, 8 U.S.C. § 1228(c)(2)(B), to have the allegations served

30 days prior to sentencing.

         4.        My rights in a judicial removal proceeding have been fully explained to me by

my attorney, Clay Kaminsky, Esq. After consultation with counsel and understanding the
        Case 1:19-cr-00898-PGG Document 27 Filed 05/18/20 Page 8 of 11



legal consequences of doing so, I knowingly and voluntarily waive the right to the notice

and hearing provided for in Section 238(c)(2) of the INA, 8 U.S.C. § 1228(c)(2), and further

waive any and all rights to appeal, reopen, reconsider, or otherwise challenge this order. I

understand the rights I would possess in a contested administrative proceeding and I waive

these rights, including my right to examine the evidence against me, present evidence on

my own behalf, and cross-examine witnesses presented by the United States.                      I

understand these rights and waive further explanation by the Court.

       5.     I hereby admit that all of the factual allegations set forth in the Allegations are

true and correct as written.

       6.     I hereby concede that I am removable from the United States pursuant to

section 212(a)(2)(A)(i)(II) of the Immigration and Nationality Act of 1952, as amended

(“INA”), 8 U.S.C. § 1182(a)(2)(A)(i)(II), as an alien who has been convicted of, or who

admits having committed acts which constitute the essential elements of, a violation of (or a

conspiracy or attempt to violate) any law or regulation of a State, the United States, or a

foreign country relating to a controlled substance; section 212(a)(6)(A)(i) of the INA, 8

U.S.C. § 1182(a)(6)(A)(i), as an alien who is present in the United States without being

admitted or paroled, or who arrived in the United States at any time or place than as

designated by the Attorney General; and section 212(a)(9)(C)(i)(II) of the INA; 8 U.S.C. §

1182(a)(9)(C)(i)(II), as an alien who has been ordered removed under section 235(b)(1),

section 240, or any other provision of law, and who enters or attempts to reenter the United

States without being admitted.

       7.     I hereby waive any and all rights I may have to any and all forms of relief or

protection from removal, deportation, or exclusion under the INA, as amended, and related
        Case 1:19-cr-00898-PGG Document 27 Filed 05/18/20 Page 9 of 11



federal regulations. These rights include, but are not limited to, the ability to apply for the

following forms of relief or protection from removal: asylum; withholding of removal under

Section 241(b)(3) of the INA, 8 U.S.C. § 1231(b)(3); any protection from removal pursuant

to Article 3 of the United Nations Convention Against Torture, including withholding or

deferral of removal under 8 C.F.R. §§ 208.16-17 and 1208.16-17, cancellation of removal;

adjustment of status; registry; de novo review of a denial or revocation of temporary

protected status (current or future); waivers under Sections 212(h) and 212(i) of the INA, 8

U.S.C. §§ 1182(h), 1182(i); visa petitions; consular processing; voluntary departure or any

other possible relief or protection from removal available under the Constitution, laws or

treaty obligations of the United States.

       8.     I agree to the entry of a stipulated judicial order of removal pursuant to

Section 238(c)(5) of the INA, 8 U.S.C. § 1228(c)(5). I acknowledge that I have not been

persecuted in, and have no present fear of persecution in the Dominican Republic, the

country of my nativity and citizenship. I further acknowledge that I have not been tortured

in, and have no present fear of torture in the Dominican Republic, the country of my nativity

and citizenship.

       9.     I consent to the introduction of this statement as an exhibit in the record of

these judicial removal proceedings. I further agree to make the judicial order of removal a

public document, waiving my privacy rights, including any privacy rights that might exist

under 8 C.F.R. § 208.6.

       10.    I agree to assist U.S. Immigration and Customs Enforcement (“ICE”) in the

execution of my removal. Specifically, I agree to assist ICE in the procurement of any

travel, identity, or any other documents necessary for my removal; to meet with and to
       Case 1:19-cr-00898-PGG Document 27 Filed 05/18/20 Page 10 of 11



cooperate with representatives of any country to which I may by statute be removed if ICE

so requests; and to execute any forms, applications, or waivers needed to execute or

expedite my removal. I further understand that my failure or refusal to assist ICE in the

execution of my removal may subject me to criminal penalties under Section 243 of the

INA, 8 U.S.C. § 1253.

       11.    I concede that the entry of this judicial order of removal renders me

permanently inadmissible to the United States. I agree that I will not enter, attempt to

enter, or transit thorough the United States without first seeking and obtaining permission to

do so from the Secretary of the Department of Homeland Security or other designated

representative of the U.S. government.

       12.    I will accept a written order issued by this Court for my removal from the

United States, and I waive any and all rights to challenge any provision of this agreement in

any U.S. or foreign court or tribunal.


 May 18, 2020                 /s/ Juan Alberto Brito
________________            ________________________________
Date                        Defendant’s Signature


May 18, 2020
________________              /s/ Clay H. Kaminsky
                            ________________________________
Date                        Attorney for the Defendant
Case 1:19-cr-00898-PGG Document 27 Filed 05/18/20 Page 11 of 11
